On the court’s own motion, the decision and order (both dated September 7, 1982) in the above-captioned matter are amended nunc pro tunc so that the decretal paragraph reads as follows: Judgment modified, on the law and the facts, by providing that there shall be a recomputation of the amount due Chase Manhattan Bank, N. A. As so modified, judgment affirmed, without costs or disbursements, and matter *992remitted to Trial Term for entry of an appropriate amended judgment in accordance herewith. Mollen, P. J., Niehoff, Rubin and Boyers, JJ., concur.